DETAILED ACTION
	This is a final Office Action on the merits for application 16/718,188. Receipt of the amendments and arguments filed on 03/11/2021 is acknowledged.
Claims 1, 3, 5, 6, 8, 9, 13, and 15 are pending.
Claims 2, 4, 7, 10-12, 14, and 16-20 are cancelled.
Claims 1, 3, 5, 6, 8, 9, 13, and 15 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 6, 8, 9, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 defines “the smaller portion of the floor surface is positioned close to the door,” which renders the claimed invention indefinite since claim 1, from which claim 3 depends from, defines the floor structure is for a booth and thus does not positively define the booth or the side walls of the booth, yet claim 3 attempts to positively define the door of the booth and its relation to the smaller portion of the floor. For examining purposes and in light of the specification and drawings, claim 3 is considered to positively define the booth with the door and the floor installed within it. Furthermore, claims 6, 9, and 15 are rendered indefinite for their dependencies upon claim 3.
Claims 5 and 6 each define “the respective and separate fastener is disposed at each of four corners of the booth,” which renders the claimed invention indefinite since claim 1 only defines a single fastener, where claims 5 and 6 each attempt to refer back to different fasteners not previously defined. For examining purposed and in light of the specification and drawings, claims 5 and 6 are considered to define a plurality of fasteners, where a respective and separate fastener is provided at each corner of the assembly as defined. Moreover, claims 8 and 9 are rendered indefinite for their dependencies upon one of claims 5 and 6. 
Claims 13 and 15 include similar limitations with respect to the rectangular anti-toppling board, where such limitations appear to define a single board is positioned between the fastener and installation surface at each of the four corners of the booth, when the drawings and specification disclose two separate boards between respective corners and the installation surface, thus rendering the claimed invention indefinite. For examining purposes and in light of the specification and drawings and Applicant’s amendments to the claims, the claims are considered to define a separate anti-toppling board can be provided at each corner under a respective fastener. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Musick et al. (U.S. Publication 2008/0026688) in view of Cooper et al. (U.S. Patent 6,202,374).
Regarding claim 1, Musick et al. disclose a floor structure for a booth (the floor structure of figure 1 is configured to be used to construct a booth, such as the four walled booth as depicted in figure 1) that is installed on an installation surface (the sub-floor #20) and that includes a sidewall (the four walls #14, #16, #18 and the not shown fourth wall form the sidewall) and a door through which a user enters and exits the booth (one of such walls can comprise of a door in order to allow entrance into the area #10, where the floor structure of Musick et al. is configured to be used with a booth as defined and thus meets such limitations as defined), the floor structure comprising:
a floor surface (the surface formed by panels #24 and #28) of a space that is configured to be enclosed by the side wall (the interior space formed by the sidewalls #14, #16, and #18) and in which a desk and a chair can be placed on the floor surface (a desk and chair can be placed and supported upon such a floor surface); and
a fastener (#204) that fastens the floor surface to the installation surface and that is provided so as to be accessible (see figure 1A, where such a fastener is accessible, such as when the panels are removed, and fastens the floor surface to the subfloor installation surface),
wherein the floor surface is unequally divided, outside a range of motion of the chair, into two portions that are a larger portion and a smaller portion arranged in a longitudinal direction of the floor surface, and wherein the smaller portion is a portion 
However, Musick et al. do not specifically disclose a chair and a desk resting on the floor surface. Musick et al. instead do disclose servers #12 resting on such a surface. It is highly well known in the art, as evidenced by Cooper et al., that such raised floor systems are configured to support workstations that include desks and chairs. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the floor structure of Musick et al. to comprise of a desk and chair, as taught in Cooper et al., in order to allow such a floor surface to be used as a workstation area or to allow for configuring or access to such a server held in the booth.
Furthermore, if the Examiner is considered to over broadly interpret Musick et al. as comprising of a fastener as defined, it is highly well known in the art, as evidenced by Cooper et al., that such pedestals that raise the level of the floor surface of a floor structure comprise of threaded fasteners that allow for adjustment of the vertical distance from the floor surface to the subfloor it is supported on. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have used a threaded fastener for the pedestals of Musick et al., as taught in Cooper et al., in order to allow for vertical adjustment of the floor surface and thus fasten the assembly to the subfloor.
Regarding claim 5, Musick et al. in view of Cooper et al. render obvious wherein the respective and separate fastener is disposed at each of four corners of the booth (see figure 1 of Musick et al. and figure 1 of Cooper et al., where such fasteners are provided at the corners of such a floor surface), and the fastener becomes accessible when the larger portion of the floor surface is moved toward a region from which the smaller portion of the floor surface is removed, within a range of up to half a length of the smaller portion of the floor surface in the longitudinal direction of the floor surface in the longitudinal direction of the floor surface (Such method steps are considered “configured to” language since the claimed invention is directed towards a product, where such a product is considered “configured to” function as defined in the claim limitations. The smaller portion formed by panel #28 of Musick et al. can be removed and the panels in the rest of the column, such as those depicted in figure 1, can be moved towards the region which has been opened up by removing the panel of the smaller portion, which movement can include a movement of up to half of the size of such an opening created by moving the smaller portion panel #28 and the pedestals underneath the larger portion can thus be accessible for cleaning and adjusting, thus meeting such configured to language as defined). 
Regarding claim 8, Musick et al. in view of Cooper et al. render obvious a floor supporting member (Musick et al., #206) protruding inward relative to the side wall (see figures 1 and 1A of Musick et al.), wherein the larger portion of the floor surface is in contact with and supported by the floor support member at a position of the larger portion of the floor surface after being moved toward the region from which the smaller portion of the floor surface is removed (As depicted in figures 1 and 1A of Musick et al. 
Regarding claim 13, Musick et al. in view of Cooper et al. render obvious a rectangular anti-toppling board, wherein, at each of the four corners of the booth, the respective and separate fastener is disposed on the installation surface with the separate anti-toppling board interposed therebetween (as depicted in figure 1A of Musick et al. and figure 12A of Cooper et al., where a rectangular anti-toppling board is provided under each fastener at each corner of the booth so as to be positioned between the fastener and the installation surface).

Claims 3, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Musick et al. in view of Cooper et al. and Feeney (U.S. Patent 5,467,609).
Regarding claim 3, Musick et al. in view of Cooper et al. render obvious the claimed invention except for the smaller portion of the floor surface is positioned close to the door. Though not specifically disclosed in Musick et al., it is common knowledge in the art, as evidenced by Feeney, that such raised floor enclosures for servers can be constructed with sidewalls that include a door on one side wall and it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the sidewall of Musick et al. to comprise of a door in order to allow users to enter and exit the enclosure of Musick et al. Furthermore, Musick et al. disclose that In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 6, Musick et al. in view of Cooper et al. and Feeney render obvious wherein the respective and separate fastener is disposed at each of four corners of the booth (see figure 1 of Musick et al. and figure 1 of Cooper et al., where such fasteners are provided at the corners of such a floor surface), and the fastener becomes accessible when the larger portion of the floor surface is moved toward a region from which the smaller portion of the floor surface is removed, within a range of up to half a length of the smaller portion of the floor surface in the longitudinal direction of the floor surface in the longitudinal direction of the floor surface (Such method steps are considered “configured to” language since the claimed invention is directed towards a product, where such a product is considered “configured to” function as defined in the claim limitations. The smaller portion formed by panel #28 of Musick et al. can be removed and the panels in the rest of the column, such as those depicted in figure 1, can be moved towards the region which has been opened up by removing the panel of the smaller portion, which movement can include a movement of up to half of the size of such an opening created by moving the smaller portion panel #28 and the pedestals 
Regarding claim 9, Musick et al. in view of Cooper et al. and Feeney render obvious a floor supporting member (Musick et al., #206) protruding inward relative to the side wall (see figures 1 and 1A of Musick et al.), wherein the larger portion of the floor surface is in contact with and supported by the floor support member at a position of the larger portion of the floor surface after being moved toward the region from which the smaller portion of the floor surface is removed (As depicted in figures 1 and 1A of Musick et al. and as explained above, the larger portion of the floor surface can be in contact and supported by such a support member #206 after the larger portion is being moved toward the region where the smaller portion is removed, where such limitations are considered to further define method steps which the product is configured to do).
Regarding claim 15, Musick et al. in view of Cooper et al. and Feeney render obvious a rectangular anti-toppling board, wherein, at each of the four corners of the booth, the respective and separate fastener is disposed on the installation surface with the separate anti-toppling board interposed therebetween (as depicted in figure 1A of Musick et al. and figure 12A of Cooper et al., where a rectangular anti-toppling board is provided under each fastener at each corner of the booth so as to be positioned between the fastener and the installation surface). 

Response to Amendment
Applicant’s amendments to the claims overcome the drawing objections, double patenting rejections, and 35 U.S.C. 112(b) rejections of the previous Office Action, 

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Musick et al. disclose “the starting tile 28 of the floor panels 24 is used as a removable portion, however, is not removed in the final structure of the data room 10,” and thus does not disclose “the floor surface is unequally divided, outside a range of motion of the chair into two portions that are a larger portion and a smaller portion arranged in a longitudinal direction of the floor surface,” only “portions” have been defined within the claimed invention and the structure of such a floor surface or dimensions of such portions have not been further defined other than based on one portion is larger than the other and are arranged in a longitudinal direction. Therefore, for rejection purposes, the column of panels #24 on the right side of figure 1 of Musick et al. can be considered to form a smaller portion at #28 which is a tile which is removable and thus meets such functional limitations as defined and where the rest of the tiles #24 in such a column can be considered the larger portion which is arranged in the same longitudinal direction of the column. Furthermore, Applicant’s argument stating that the tile #28 of Musick et al. is not removed from the final structure of the floor surface is not persuasive since the claimed invention does not positively define the tile as being removed from the final structure but rather such a . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635